DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0284518 – cited previously) in view of Carlson et al. (US 2010/0288500 – cited previously).
With respect to independent claim 10, Wu et al. discloses a method of treating a subterranean formation penetrated by a wellbore (abstract), the method comprising: injecting a slurry into the wellbore, the slurry comprising: a base fluid ([0023]); and a plurality of pre-processed fiber flocks dispersed in the base fluid ([0066], wherein the multi-component fibers are disclosed as added as an aggregate of fibers); allowing the pre-processed fiber flocks to form a removable plug ([0073]-[0074]; [0078]-[0079]); and performing a downhole operation ([0080]).
The Examiner notes, with regard to the forming of a downhole plug is considered removable insofar as because no particular means is currently required for the removal thereof and polymeric materials used within a subterranean environment are subject to degradation over an indefinite extended period of time.  Additionally, the reference suggests at least a portion of the fibers as degradable ([0035]-[0036]).


With respect to depending claim 12, Wu et al. discloses wherein the downhole operation is drilling the wellbore ([0072]-[0076]).
With respect to depending claim 14, Wu et al. discloses wherein the pre-processed fiber flocks comprise degradable components ([0035]-[0036]; [0065], wherein materials known to be degradable in a well are disclosed).
With respect to depending claim 15, Wu et al. discloses wherein the multicomponent fibers include those having lengths up to 60 mm and a maximum cross-sectional dimension up to 100 microns ([0056]); the reference additionally suggests aspect ratios thereof that are suitable for use as lost circulation material to allow the particles in the mud cake to adhere to the external surfaces of the fibers ([0055]).  Additionally, Wu et al. disclose wherein a mud cake can form when particles are approximately the same size as or have diameters greater than about one third of the pore diameter or the width of any openings such as induced fractures in the formation a void within the subterranean formation that is intended to be closed or isolated therewith in order to ensure an effective plug for curing lost circulation is formed therein since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 16, Wu et al. discloses wherein the pre-processed fiber flocks incorporate liquid or solid additives entrapped within the 3D fiber network ([0058]).  Carlson et al. additionally suggests such ([0032]).
With respect to depending claim 17, Carlson et al. suggests releasing the additives by a mechanism as claimed ([0028]-[0035]).
With respect to depending claim 18, Wu et al. discloses wherein the solid additives are selected from the group as claimed ([0058]; [0065]; wherein at least ceramics and silica/sand are disclosed).
With respect to depending claim 19, Wu et al. discloses wherein various fillers may be included with the fibers as additives ([0058]), and, additionally suggests filler materials that are common materials used in lost circulation ([0065]).  Although silent to wherein the polymer particles comprise polylactic acid particles as claimed, the Examiner hereby takes Official Notice in that it would have been obvious to one having ordinary skill in the art to try polylactic acid in the method of Wu et al. in view of Carlson et al. since such solid particles are considered 
With respect to depending claim 20, Wu et al. discloses wherein the pre-processed fibers further comprise a removable coating selected from the group as claimed ([0033]; [0034]; [0037]).  Carlson et al. additionally suggests wherein the pre-processed fibers further comprise a removable coating selected from the group as claimed ([0028]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Carlson et al. as applied to claim 10 above, and further in view of Bustos et al. (US 7,565,929 – cited previously).
Wu et al. in view of Carlson et al. discloses the method as set forth above wherein the pre process fiber flocks are used to form a plug so that a drilling method can continue.  The references, however, fail to specify the downhole operation as a stimulating operation.  Bustos et al. teaches methods of using fibers to form a plug in a formation undergoing a multilayer fracturing treatment, wherein a plug is formed from fibrous material so that damage does not occur to an existing fracture during a subsequent downhole operation of stimulating (col. 3, l. 45-56; col. 4, l. 21-28).  Since Wu et al. in view of Carlson et al. provides for a method of forming a plug with a pre-processed fiber flock, subsequent to which well operations can continue, it would have been obvious to one having ordinary skill in the art to try the method of Wu et al. in view of Carlson et al. wherein the subsequent operation is stimulating, as suggested by Bustos et al., in order to create another fracture in a multilayer subterranean formation without damaging existing fractures/voids therein. 

Response to Arguments
Applicant’s arguments with respect to the 35 USC 112 rejections as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments.  The 112 rejections as set forth therein have been withdrawn. 
6.	Applicant's arguments with respect to the rejections of claims as unpatentable over Wu in view of Carlson have been fully considered but they are not persuasive.  Applicant notes the instant application discloses manufacturing pre-processed fiber flocks that are added to a base fluid at the surface and asserts Wu fails to disclose pre-processed fiber flocks and instead discloses wherein the flocks form when the fiber’s reach their desired position downhole.  The Examiner respectfully disagrees and notes the embodiment disclosed by Wu at [0066], wherein multi-component fibers are disclosed as added to the treatment fluid as an aggregate of fibers, as described in 2010/0288500, i.e., Carlson et al., cited above. It is the position of the Office that such an aggregate provides for a pre-processed fiber flock that forms a 3D fiber network as claimed.   As noted in the rejection above, Carlson et al. explicitly discloses wherein the aggregate is pre-processed prior to inclusion in the base fluid ([0028]; [0032], wherein the aggregates are disclosed as comprising fibers that are blended and then processed using pressure to densify the ingredients to the desired shape and size, i.e., 3D fiber network).
	Applicant further asserts Carlson discloses forming fiber flocks that may be added to a treatment fluid but his method of forming the flocks is different than that disclosed by Applicant in [0056] of the specification.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the step of dehydrating the fiber/water mixture prior to placing the mixture into an oven) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner notes, amendments to include such limitations may be considered appropriate for consideration under the AFCP 2.0 program.
Applicant additionally asserts neither Wu nor Carlson discloses pre-processed fiber flocks that form a 3D fiber network.  The Examiner respectfully disagrees.  As noted above, Carlson discloses in [0032] wherein the aggregates comprise fibers that are blended and then processed using pressure to densify the ingredients to the desired shape and size, i.e., 3D fiber network.  Should Applicant intend a particular timing associated with the formation of such a 3D fiber network, or particular 3D shape, size, etc., clarification is advised. 
Since Applicant has presented no further arguments with respect to the remaining elements of the claims, the rejections thereof are maintained for at least the reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/15/21